COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  KENNETH D. MCKEOUGH,                           §             No. 08-21-00057-CV

                       Appellant,                §                Appeal from the

  v.                                             §          County Court at Law No. 3

  CAMELOT TOWNHOMES                              §           of El Paso County, Texas
  ASSOCIATION, INC.,
                                                 §             (TC# 2019DCV3303)
                         Appellee.
                                             §
                                           ORDER

       The Court has received and filed Appellee’s notice of dismissal of appellant’s bankruptcy

case and request for the reinstatement of the instant appeal. Therefore, the above styled and

numbered cause is hereby REINSTATED. The record is now due October 31, 2021.

       IT IS SO ORDERED this 1st day of October, 2021.


                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.